Citation Nr: 0826267	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, evaluated as 20 percent disabling, to 
include entitlement to separate compensable ratings for 
peripheral neuropathy of the left and right upper 
extremities. 

2.  Entitlement to service connection for traumatic arthritis 
of the cervical and lumbar spine to include as secondary to 
service-connected D12 compression deformity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to service-connected diabetes mellitus. 

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1968 to January 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Missouri. 

Procedural history

The veteran was granted service connection for Type II 
diabetes mellitus in a September 2001 rating decision.  A 20 
percent disability rating was established.

In January 2002, the veteran filed a claim seeking an 
increased disability rating for his service-connected 
diabetes mellitus as well as entitlement to service 
connection for peripheral neuropathy of all his extremities, 
claimed as secondary to his service-connected diabetes.  In 
an October 2002 rating decision, the RO granted service 
connection for peripheral neuropathy of the left and right 
lower extremities.  A 10 percent disability rating was 
assigned for each extremity.  The same decision also 
continued the 20 percent disability rating assigned to the 
veteran's diabetes mellitus which now included bilateral 
upper extremity peripheral neuropathy as a noncompensable 
complication. 

In November 2002 the veteran filed a claim seeking, in part, 
service connection for traumatic arthritis of the cervical 
and lumbar spine.  His claim was denied in a March 2003 
rating decision.  

In a March 2003 statement, the veteran argued that his 
diabetic polyneuropathy is worse than evaluated and that he 
is entitled to separate compensable ratings for peripheral 
neuropathy of his upper extremities.  The veteran also 
disagreed with the March 2003 decision which denied service 
connection for arthritis of the cervical and lumbar spine.  
He has perfected an appeal as to these issues. 

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in February 2004.  He failed to 
report for this hearing.  The veteran has provided no 
explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2007).

In July 2006 the Board remanded the veteran's case for 
additional procedural and evidentiary development. The VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) in July 2007 and the case is 
once again before the Board.

Additionally submitted records

The veteran has subsequently submitted evidence directly to 
the Board.  In February 2008, the veteran's representative 
submitted a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2007).

Remanded issues

The issues of entitlement to an increased rating for 
peripheral neuropathy of the lower right and left extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's Type II diabetes mellitus is manifested by use 
of insulin and diet restriction. 

2.  The competent medical evidence of record indicates that 
the veteran's degenerative arthrosis of the cervical spine 
and lumbar disk disease are not related to his military 
service. 

3.  The competent medical evidence of record does not 
indicate that the veteran's service-connected D-12 
compression deformity caused or aggravated his degenerative 
arthrosis of the cervical spine or lumbar disc disease. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

2.  Traumatic arthritis of the cervical and lumbar spine was 
not incurred in or aggravated by military service, nor is 
such secondary to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
traumatic arthritis of the cervical and lumbar spine as well 
as increased ratings for diabetes mellitus.  The issues of 
entitlement to an increased rating for peripheral neuropathy 
of the bilateral lower extremities will be addressed in the 
Remand section below. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 
Stegall concerns

In July 2006, the Board remanded the case to the AMC in order 
to fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA) and provide the veteran 
with notice of the United States Court of Veterans Claims' 
(the Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The AMC was also to schedule the veteran for 
diabetes, neurological, and musculoskeletal examinations.  

The record reveals that the AMC sent the veteran a VCAA 
notice letter on August 14, 2006, which also notified the 
veteran of the Court's decision in Dingess.  Additionally, 
the veteran was afforded a diabetes examination on March 2, 
2007 and a musculoskeletal examination on February 28, 2007.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  The Board will address the veteran's March 2007 
neurological examination below.

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for increased rating and service connection in a 
letter from the AMC dated August 14, 2006.

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced August 2006 letter, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The August 2006 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the August 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the RO 
or the AMC.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decisions in October 2002 and March 2003.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.

Crucially, the veteran was provided with additional VCAA 
notice through the above mentioned August 2006 VCAA letter 
and his claim was readjudicated in the July 2007 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice. Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits. Indeed, the veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the August 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

As to first prong of the holding of Vazquez-Flores, in 
various VCAA letters the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In the August 2006 VCAA letter, 
the AMC told the veteran the following: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the August 14, 2006 VCAA letter, pages 2-3.

In the August 2006 VCAA letter, the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent the VA; 
or reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran's diabetes mellitus is rated 
under a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life as opposed to a Diagnostic Code that requires a 
specific measurement or test result.  Thus, the second prong 
of the holding in Vazquez-Flores is not applicable to this 
case.

As to the third prong of the holding in Vazquez-Flores, in 
the August 2006 VCAA letter, the AMC informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The AMC stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The AMC 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the August 2006 VCAA letter, the AMC told the 
veteran the following as examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the August 2006 VCAA letter, pages 2-3.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA treatment records, 
and provided the veteran with several VA examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2007).  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
diabetes mellitus, evaluated as 20 percent disabling, to 
include entitlement to separate compensable ratings for 
peripheral neuropathy of the left and right upper 
extremities. 

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected diabetes mellitus, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2007), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  

As was alluded to in the Introduction, the RO has separately 
rated several disabilities which have been found to be 
related to the veteran's service-connected diabetes mellitus.  
These include peripheral neuropathy of the left lower 
extremity and right lower extremity.  Each are currently 
rated as 10 percent disabling.  The veteran has disagreed 
with the assigned disability ratings, and as discussed in 
more detail below, those issues are being remanded for 
further evidentiary development.  In addition, the veteran 
has been granted special monthly compensation based on loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) due to 
diabetes-related erectile dysfunction.

The RO has identified peripheral neuropathy of the upper 
extremities as a complications of diabetes, but ones for 
which compensable disability ratings are not warranted.  
Similarly, the veteran has submitted medical evidence 
directly to the Board which indicates that he has diabetic 
retinopathy.  The Board must thus determine whether 
compensable disability ratings can in fact be awarded for 
peripheral neuropathy of the upper extremities and/or 
diabetic retinopathy.

With respect to peripheral neuropathy of the upper right and 
left extremities, various VA treatment records indicate that 
the veteran has transient pain and weakness of the arms and 
hands.  See, e.g., January 8, 2003 VA treatment note.  The 
March 2007 VA examiner noted that the veteran had 
parestheisas in the hands and that he reported difficulty 
using buttons and tying laces.  At the time of the 
examination the veteran had full motor strength, albeit 
briefly, in his upper extremities.  He had normal tone, bulk, 
dexterity and coordination, his "sensory [was] intact to 
fine touch and position in the upper extremities."  It was 
noted that the veteran displayed "poor and erratic" effort 
during testing and his "subjective sensory findings [were] 
out of proportion to what is expected."  Nerve testing 
indicated borderline conduction velocities in the veteran's 
upper extremities and the examiner noted that peripheral 
neuropathy was "mild to absent" for his upper extremities. 

Based on the above, the Board finds that while peripheral 
neuropathy of the upper extremities is present as a 
complication of the veteran's diabetes mellitus, it is not of 
such severity as to warrant the assignment of a compensable 
rating.  The veteran has normal tone, bulk, dexterity and 
coordination.  His occasional lack of motor strength appears 
to be the result of his poor and erratic effort rather than 
the severity of a neurological defect.  The VA examiner 
specifically noted that the veteran's peripheral neuropathy 
of the upper extremities was "borderline."  His comment 
that the veteran's peripheral neuropathy was "mild to 
absent" indicates that, while peripheral neuropathy of the 
upper extremities is present, it is quantified at a level 
below "mild."  In short, the evidence of record does not 
demonstrate mild peripheral neuropathy of the veteran's upper 
extremities.  A separate disability rating may not therefore 
be assigned for diabetic retinopathy under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  Accordingly, regardless of 
which diagnostic code were assigned for the neurological 
impairment of the veteran's upper extremities, without 
evidence of a severity at least equivalent to mild, a 
compensable rating cannot be assigned.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510, et. seq.

The medical evidence with regard to diabetic retinopathy 
includes an August 2007 VA diabetic eye clinic treatment 
report.  This report indicates that the veteran has 
nonproliferative diabetic retinopathy and visual acuity of 
20/25 bilaterally.  A May 2003 VA examination also noted that 
the veteran has corrected visual acuity of 20/25 bilaterally. 
The findings of the August 2007 diabetic clinic report and 
the May 2003 VA eye examination do not show that corrected 
visual acuity was of such severity, pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 6079, as to warrant a compensable 
disability rating.  

The veteran has identified no evidence which would suggest 
that the diabetic retinopathy warrants the assignment of a 
compensable disability rating.  See 38 U.S.C.A. § 5107(a) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

In short, the medical evidence of record indicates that 
diabetic retinopathy, although present as a complication of 
the veteran's diabetes mellitus, is not of such severity as 
warrant the assignment of a compensable rating.  A separate 
disability rating may not be assigned for diabetic 
retinopathy under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).

Having determined that upper extremity peripheral neuropathy 
and diabetic retinopathy are not compensable complications of 
the veteran's service-connected diabetes, the Board must now 
ascertain whether a disability rating greater than 20 percent 
can be awarded for diabetes mellitus by applying the 
schedular criteria found in Diagnostic Code 7319.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]. 

The veteran's outpatient treatment records along with the 
March 2007 VA examination report indicate that the veteran 
requires daily use of insulin to treat his service-connected 
diabetes and that he has been placed on a restricted diet.  
Thus, the first two of the three criteria for a 40 percent 
rating have been met.

With respect to restriction of activity, after interviewing 
the veteran and reviewing his claims folder, the March 2007 
VA examiner stated that the veteran had no activity 
limitations as a result of his service-connected diabetes 
mellitus.  

In support of his claim the veteran has submitted a statement 
from B.F.M., M.D., who indicated that the veteran has 
"limitation in his physical activity due to the 
complications of his diabetes."  Dr. B.F.M has also stated 
in August 2006 that the veteran is limited "in his ability 
to walk long distances, bend, stoop, lift all of which he has 
been limited in for quite some time."  The Board also notes 
that a VA outpatient treatment note dated August 2006 
indicates that the veteran has severe "diabetic neuropathy 
as well as lumbar disc disease" he was advised not to stand 
for long periods of time.

The Board does not dispute that the veteran's diabetes 
mellitus complications cause him difficulty; this is 
acknowledged in the current disability ratings assigned to 
his lower extremity peripheral neuropathy.  However, in order 
to establish a higher disability rating under Diagnostic Code 
7913 the medical evidence must demonstrate that the veteran's 
diabetes, by itself, requires regulated activities, not his 
lower extremity peripheral neuropathy as was noted by Dr. 
B.F.M and the August 2006 VA outpatient treatment note.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) [Under 
Diagnostic Code 7913 the medical evidence must demonstrate 
that the veteran's "diabetes requires that he avoid 
'strenuous occupational and recreational activities.'" 
(emphasis added)].   In this case there is no medical 
evidence that indicates that the veteran's diabetes mellitus, 
by itself, requires regulated activities.  To the extent that 
the veteran argues that his lower extremity peripheral 
neuropathy is so severe that it limits his activities, the 
Board notes that the issues of entitlement to an increased 
rating for peripheral neuropathy of the lower right and left 
extremities are being remanded for further development.  

The Board is aware that the veteran has submitted several 
statements from his former employer which describe his 
diabetes symptomatology as causing him difficulty at work.  
To the extent that the veteran contends that these statements 
demonstrate regulated activities, the Court has held that 
medical evidence is required to show that occupational and 
recreational activities have been restricted. See Camacho 
supra at 365 [holding "that medical evidence is required to 
support this criterion of a 40% disability rating - 
regulation of activities."]  Accordingly, the statements 
from the veteran's employer cannot be used to show that the 
veteran's diabetes requires restricted activities.  

To the extent that the veteran contends that his activities 
are restricted due to his service-connected diabetes 
mellitus, any such statements do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In short, the competent medical evidence establishes that the 
veteran's diabetes mellitus does not require regulation of 
the veteran's activities.  All of the criteria for the 
assignment of a 40 percent disability rating are not met; the 
higher rating may not be awarded.  

With respect to the criteria for a 60 percent rating, the 
veteran has submitted an October 2003 discharge summary from 
Marion County Hospital in support of his claim.  In this 
report M.S., M.D., notes that the veteran "had some 
diaphoresis associated with a hypoglycemic episode 
previously."  The veteran was not diagnosed with 
hyperglycemia during this examination report and it appears 
that Dr. M.S. was relying on the veteran's reported history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  The Board further 
notes that Dr. M.S. made this statement in the History 
section of his report and a comprehensive review of the 
medical evidence indicates that while the veteran was 
diagnosed with hyperglycemia in October 2002, and he has 
never been hospitalized for hypoglycemia.  Accordingly, this 
discharge summary cannot be used to support the veteran's 
claim.

With respect to episodes of ketoacidosis, private treatment 
records indicate that the veteran was admitted for 
dehydration in September 2004.  At the time of admission the 
veteran was noted to have 1+ ketones.  Additionally a VA 
chemical and hematoloty report from April 2001 notes that the 
veteran had trace amounts of ketones in his urine.  There is 
no evidence that the veteran was hospitalized in April 2001.  
Therefore, the evidence demonstrates that since the veteran 
filed his claim in 2002 he has been hospitalized with 
elevated ketones on one occasion, or once in six years.  
Accordingly the requirement of episodes of ketoacidosis 
reactions requiring one or two hospitalizations per year has 
not been satisfied.  

As noted in the Law and Regulations section above, in order 
to warrant a 60 percent disability rating the evidence must 
demonstrate that the veteran requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  In this case 
restriction of activities and episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year has not been demonstrated and a 60 percent 
disability cannot be assigned.  

The Board further notes that there is in the records not even 
a hint of any pathology attributable to diabetes mellitus 
which would call for the assignment of even higher disability 
rating (i.e. 100 percent), and the veteran does not appear to 
so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the veteran filed his claim for an increased 
disability rating for his service-connected diabetes mellitus 
in January 2002.  He has been awarded a 20 percent disability 
rating effective March 2001.  Therefore, the relevant time 
period under consideration is from March 2001 to the 
present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's diabetes 
mellitus was more severe during the appeal period.  The 
veteran has pointed to none.  Accordingly, there is no basis 
for awarding the veteran disability rating other than the 
currently assigned 20 percent at any time from the veteran's 
date of service connection to the present.


Extraschedular considerations 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2003 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture; in fact, it does not appear that 
the veteran has been hospitalized at all for this disability.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
While the veteran's former employer has submitted statements 
describing absences, extended breaks and difficulty 
manipulating small objects there is nothing in the current 
evidence of record to indicate that the veteran's diabetes 
causes any unusual employment impairment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  His occupational impairment is 
specifically contemplated in the assigned 20 percent 
disability rating and his compensable complications.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
veteran and his representative have pointed to none.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

2.  Entitlement to service connection for traumatic arthritis 
of the cervical and lumbar spine.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Hickson element (1) and Wallin element (1), 
evidence of a current disability, the veteran has been 
diagnosed with degenerative arthrosis of the cervical spine 
in February 2007 and lumbar disk disease in August 2006.  
Hickson element (1) and Wallin element (1) have therefore 
been satisfied.  

With respect to element (2), the veteran's service treatment 
records indicate that he suffered a low back and compression 
fracture of his 12th thoracic vertebrae.  He was granted 
service connection for a compression fracture 12th dorsal 
vertebrae in March 1972.  Accordingly Hickson element (2) and 
Wallin element (2) have each been met. 

With respect to crucial element (3), medical nexus, pursuant 
to the Board's remand the veteran was physically examined in 
February 2007.  The VA examiner opined that the veteran's 
current back disabilities are not related to his military 
service or to his service-connected T12 compression fracture.  
The examiner specifically stated: 

[The veteran's] condition of the cervical spine is 
not caused by or a result of the compression 
fracture that he had received on active duty or the 
muscle strains in the lower back that he had on 
active duty.  I do not believe his recurrent 
lumbosacral strain is caused by or a result of the 
compression fracture at T12.  The reason for this 
is that these fractures . . . do heal and often 
without any complications of [sic] sequela.  Low 
back complaints and lumbar strains are extremely 
common in our society.  This veteran's job required 
heavy lifting of machines and he is noted to be 
obese now and he was obese when he was in service.  

See February 2008 VA examination report, pages 2-3.  Similar 
to the February 2008 medical opinion is the report of the 
February 2003 VA examiner who diagnosed the veteran with 
degenerative joint disease of the cervical and lumbosacral 
spine, "unrelated to the T12 fracture." 

To the extent that the veteran and his representative contend 
that a medical relationship exists between his cervical spine 
arthritis or lumbar disk disease and his military service or 
his service-connected compression fracture, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
Hickson element (3) and Wallin element (3) have not been met, 
and the veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
arthritis of the lumbar and cervical spine, to include as 
secondary to service-connected compression fracture of the 
12th dorsal vertebrae, as Hickson element (3) and Wallin 
element (3) have not been met.  The benefit sought on appeal 
is accordingly denied.

ORDER

Entitlement to an increased disability rating for diabetes 
mellitus, to include entitlement to separate compensable 
ratings for peripheral neuropathy of the left and right upper 
extremities is denied. 

Entitlement to service connection for traumatic arthritis of 
the cervical and lumbar spine is denied.


REMAND

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to service-connected diabetes mellitus. 

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
secondary to service-connected diabetes mellitus. 

Based on the veteran's arguments that his peripheral 
neuropathy was rated under the wrong Diagnostic Code, the 
Board's October 2007 remand requested that the Veterans 
Benefits Administration (VBA) schedule the veteran for an 
examination. In order to determine the appropriate Diagnostic 
Code for the veteran's peripheral neuropathies, the Board 
specifically requested the VA examiner "outline which 
nerves, if any are damaged . . .." 

The record indicates that VBA scheduled the veteran for a VA 
neurological examination in March 2007.  In the examination 
report, the VA examiner stated that "nerve conduction 
velocities show . . . mild to moderate slowing in the lower 
extremities."  However, the VA examination report does not 
contain the requested opinion as to which nerves are damaged. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the veteran for an 
neurological examination for the claimed 
conditions of peripheral neuropathy of the 
lower left and right extremities to 
determine the nature and severity of any 
and all neurological damage.  The examiner 
should specifically outline which nerves, 
if any, are damaged. 

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to an 
increased rating for peripheral neuropathy 
of the lower left and right extremity.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


